                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

SAMANTHA WILLIAMS,                                 CIVIL ACTION: 20-cv-1501
DAKOTA FISHER, individually
And on behalf of those similarly                   HON. DAVID C. JOSEPH
Situated, and WES PIGOTT,                          MAG. JOSEPH H.L. PEREZ-MONTES

VERSUS
                                                   JURY TRIAL DEMANDED
D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,                        Putative Collective Action
THOMAS GIALLONARDO, III,                           Pursuant to 29 U.S.C. § 216(b)
JUSTIN GIALLONARDO, and
XYZ INSURANCE CO.


                                           ORDER



      Considering the foregoing Ex Parte Motion for Leave filed by Plaintiffs,

      IT IS HEREBY ORDERED THAT the Plaintiffs’ Motion for Leave to file their Reply

memorandum is GRANTED.

      IT IS FURTHER ORDERED THAT the Plaintiffs’ Reply memorandum BE AND

HEREBY IS RECEIVED INTO THE RECORD of the above-captioned litigation.

                              SIGNED on Tuesday, May 25, 2021.




                                                   _________________________________
                                                   HON. JOSEPH H.L. PEREZ-MONTES
                                                   UNITED STATE MAGISTRATE JUDGE




                                               1
